Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               25-MAR-2021
                                                               01:25 PM
                                                               Dkt. 99 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                 SIXTH EXTENSION OF ORDER REGARDING
        TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
           HAWAIʻI RULES OF PENAL PROCEDURE RULE 5(c)(3)
    (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
           with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.      As COVID-19 cases remained low, court

operations resumed in accordance with public health safety
      1
         A concurrence and dissent by Wilson, J., is forthcoming. See also
Dissent to Amended Order Re: Felony Defendants (Filed August 18, 2020); Order
Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at Maui Community
Correctional Center, Hawai‘i Community Correctional Center, and Kaua‘i
Community Correctional Center (Filed August 24, 2020); Order Re: Petty
Misdemeanor, Misdemeanor, and Felony Defendants (Filed August 27, 2020); and
Order Denying Petitioner’s “Motion to Compel Compliance with This Court’s
Orders” (Filed September 1, 2020), filed on February 18, 2021, in SCPW-20-
0000509.
guidance, and to the extent possible with available resources.

Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

           In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).   As a result, inmates were being held in

quarantine and the transport of custody defendants was

suspended, thus impacting the time requirements for preliminary

hearings under Hawai‘i Rules of Penal Procedure (“HRPP”) Rule

5(c)(3).   Further, in a letter to the court dated August 18,

2020, the Office of the Public Defender requested the temporary

suspension of, inter alia, HRPP Rule 5(c)(3), noting that

defendants released from OCCC on bail or otherwise may need to

quarantine and comply with isolation requirements, and that

allowing the courts to continue matters for non-custody

defendants would assist in those endeavors.

           Thus, on August 27, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 5(c)(3),” which

provided that the first circuit may temporarily extend the time




                                   2
requirements for preliminary hearings no longer than reasonably

necessary to protect public health and safety, while encouraging

judges to follow the time requirements under HRPP Rule 5(c)(3)

to the extent possible and to utilize remote technology as

feasible.   Since then, as the COVID-19 cases continued to remain

high, as transports of custody defendants from all O‘ahu

correctional facilities were suspended, and the number of

citations issued for Hawaiʻi Revised Statutes (“HRS”) ch. 127A

violations grew exponentially, this court extended the

provisions of the August 27, 2020 order.     Currently, the August

27, 2020 order, as extended, expires on March 31, 2021.

            The rate of positive COVID-19 cases and

hospitalizations on O‘ahu continues to fluctuate.     Additionally,

the limited availability of workstations at OCCC for remote

hearings have impacted the time requirements for preliminary

hearings under HRPP Rule 5(c)(3).     While the current positivity

rate appears to be stabilizing, the pandemic conditions

nevertheless continue to evolve, and health and safety

precautions continue to remain in place.     Given the uncertainty

of these conditions, flexibility and vigilance in adapting to

these extraordinary circumstances is vital, and the continued

need to protect the health and safety of court users and

Judiciary personnel during this unprecedented time remains




                                  3
paramount.    Thus, a further extension of the August 27, 2020

order for first circuit criminal matters is necessary.

             Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, HRS §§ 601-1.5 and 602-5(a)(6), and

Governor David Y. Ige’s Emergency Proclamations,

             IT IS HEREBY ORDERED that the August 27, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3)” for first circuit

criminal matters is further extended until May 31, 2021, unless

otherwise further modified or extended.

             Dated:   Honolulu, Hawaiʻi, March 25, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Todd W. Eddins




                                    4